Citation Nr: 9930758	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a fungus infection 
of the feet.

2.  Entitlement to service connection for a body rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board notes that the veteran sought service connection 
for "dental problems" in his January 1996 claim.  He again 
expressed his desire to pursue service connection for a 
dental disability during the January 1997 personal hearing.  
Transcript (T.) at 6.  As this claim has not been 
adjudicated, it is referred back to the RO for appropriate 
initial consideration.


FINDINGS OF FACT

1.  The veteran's fungal infection of the feet was shown to 
have first become manifest many years after service 
separation, and no competent medical evidence shows or tends 
to show that it is related to any incident or injury in 
service. 

2.  The claim of entitlement to service connection for a body 
rash is not plausible, as competent medical evidence of 
record does not demonstrate the presence of a current 
disability.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a fungus infection of the feet, and a body rash are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
diagnosis or treatment for either a fungus infection of the 
feet, or a body rash.  A November 1945 separation examination 
report is negative for either condition, and a clinical 
evaluation of the skin and feet was normal. 

Private medical records show treatment for various 
disabilities, including the veteran's bilateral foot 
disorder, from May 1994 to February 1996.  An April 1995 
record notes that the veteran returned for debridement of 
painful mycotic nails.  The nails were sterilely reduced.  
Slight ingrown nails were noted in the first and third toes 
of the left foot.  There were no clinical signs of infection.  
A January 1996 record notes a diagnosis of peripheral 
vascular disease, and indicates that the veteran returned for 
treatment for onychomycosis without onychocryptosis.  Early 
skin irritation was noted about the second and forth toenails 
of the left foot.  All mycotic cryptotic nails were sterilely 
debrided.  There were no clinical signs of infection.

In January 1996, the veteran filed a claim of entitlement to 
service connection for a fungus infection of the feet, and a 
body rash.  An April 1996 rating decision denied service 
connection for these disorders, on the basis that the 
veteran's claim was not well grounded.  The veteran filed a 
notice of disagreement (NOD) with this decision in April 
1996.  Therein, he reported that his foot disability was 
initially "relatively minor," and that he was not 
"specifically treated seriously" for the disability in 
service.  He explained that he received medical advice in 
service, and was given foot powders and anti-fungal ointments 
to treat his bilateral foot disability.  Following his 
discharge from service, he continued to self-medicate his 
feet.  However, he related that his fungal infections became 
too severe for him to treat following a stroke in February 
1985.  The veteran opined that his current bilateral foot 
disability was related to his exposure to "the polluted 
waters of the Panama Canal zone" during service.

The veteran submitted a substantive appeal (Form 1-9) in June 
1996, perfecting his appeal.  At that time, he reported that 
he serviced seaplanes during active duty, and was required to 
stand in "polluted" water for extended periods of time.  He 
opined that these work conditions "lent themselves to severe 
fungal infections."  The veteran stated that while his 
fungus infection of the feet was "a minor problem" in 
service, it had become a "very severe condition." 

During the January 1997 personal hearing, the veteran 
testified that he received treatment for foot fungus while 
stationed in "Okasola," Panama in late 1943 or early 1944.  
Transcript (T.) at 2.  A doctor reportedly instructed him to 
use Ammen powder and liquid ointment, which effectively 
treated the condition.  T. at 2.  The veteran stated that he 
worked in an amphibious squadron in service, and was 
responsible for removing the pontoons from the airplanes 
before beaching them.  T. at 2.  This job required him to be 
in the water "day and night."  T. at 2.  The veteran 
reported that his foot problems "pretty well cleared up" by 
the time of the discharge examination in 1945.  T. at 2.  He 
explained that he "got careless in taking care of 
[himself]" following a stroke in 1985, and again experienced 
these foot problems.  T. at 2.

The veteran testified that he did not receive medical 
treatment for his body rash during service, but treated the 
condition himself.  T. at 5.  He could not recall receiving 
medical treatment for the condition within one year after his 
separation from service.  T. at 6.

Private medical records reflecting treatment for the 
veteran's bilateral foot disorder from April 1995 to March 
1997, were associated with the claims folder in January 1997.  
An April 1996 record indicates that the veteran received 
follow-up treatment for a probable toe infection which had 
resolved.  An ulceration was noted on the dorsal aspect of 
the hallux.  The wound was cleaned and debrided, and a 
sterile antibiotic dressing was applied.  A June 1996 record 
reports that the hallux ulcer had healed, and no wound care 
was necessary.

Based on this evidence, a May 1997 hearing officer's decision 
continued the denial of service connection for a fungus 
infection of the feet, and a body rash.

In March 1998, VA outpatient records showing treatment for 
various disabilities, including the veteran's bilateral foot 
disorder, from November 1996 to March 1998 were associated 
with the claims folder.  An October 1997 report notes 
complaints of left foot pain and swelling.  Possible gout was 
diagnosed.  A record dated the following week notes a 
diagnosis of rule out abscess with cellulitis of the left 
great toe.  A total nail avulsion of the left hallux was 
performed in October 1997.  The veteran received treatment 
for an infection of the left great toe in December 1997.  A 
January 1998 record notes veteran complaints of increased 
pain and swelling of the left hallux.  Cellulitis was 
diagnosed.  A left hallux debridement was performed later 
that month.

In May 1998, the RO continued the denial of service 
connection for a fungal infection of the feet, and a body 
rash.

Analysis

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A.  No Current Disability

Although the veteran is competent to describe symptoms 
perceptible to a lay person, he is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection: current disorder, or a nexus between a current 
disorder and an injury or disease in service.  

In spite of the veteran's contentions, the claim for service 
connection for a body rash must be denied as not well 
grounded for failure to establish a current disability.  The 
record in this case is devoid of competent medical evidence 
establishing the existence of a chronic disability.  As a 
chronic body rash is not currently demonstrated, and, of 
course, there is no competent medical evidence showing a 
nexus between the claimed disability and injury or disease in 
service, the claim is not well grounded and must be denied.  
Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

B.  No Nexus

As noted above, the veteran is not competent to provide a 
medical diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.  While the 
record in this case shows post-service treatment for the 
veteran's current bilateral foot disorder, the record is 
devoid of competent medical evidence establishing the 
existence of a nexus between a fungal infection of the feet 
and an injury or disease in service.  

As the veteran's bilateral foot disability first became 
manifest more than 50 years after his separation from 
service, and there has been no competent medical evidence 
presented to establish a nexus between this disability and 
service, the Board must conclude that the veteran's claim of 
entitlement to service connection for a fungal infection of 
the feet is not well-grounded.  Caluza, 7 Vet. App. at 506; 
See Edenfield v. Brown, 8 Vet. App. 384 (1995).

The representative has pointed to a January 1996 entry in 
private medical records noting that the veteran "returned" 
for treatment for onychomycosis.  He maintains that this 
entry indicates the existence of other relevant records that 
have not yet been obtained and that therefore the Board 
should remand the matter to secure those records.  The Board 
notes that the January 1996 entry appears among a group of 
records all provided by the Kaiser Permanente system upon 
request by the RO.  That request was, in turn, based upon the 
veteran's explicit report of care by a specific medical 
provider at Kaiser since 1995.  The January 1996 entry is by 
this specific medical provider.  Thus, the Board finds that 
this entry clearly refers to earlier treatment through the 
Kaiser Permanente system.  Accordingly, the Board finds there 
is no actual doubt about the completeness of the record and 
no reason to return the matter to the RO for further 
development. 

In light of the above, the Board has determined that, in the 
absence of a well-grounded claim of entitlement to service 
connection for a fungal infection of the feet, or a body 
rash, VA has no duty to assist the veteran in developing his 
case.



ORDER

Entitlement to service connection for a fungus infection of 
the feet is denied.

Entitlement to service connection for a body rash is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

